      CASE 0:20-mj-00343-BRT Document 1-1 Filed 06/01/20 Page 1 of 12


                                                       PM%57
STATE OF MINNESOTA
                                      ss.         AFFIDAVIT OF SARA THOMAS
COUNTY OF RAMSEY


I, Sara Thomas being duly sworn, depose and state as follows:

               INTRODUCTION AND AGENT BACKGROUND

      1.    I am a Special Agent with the United States Department of Justice,

Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”), and have been so

employed since December 2016. I was previously assigned to the ATF Atlanta Field

Division’s Firearms Trafficking Group, which specialized in criminal investigations

related to the movement of firearms from the legal market to the illegal market.

Since September 2018, I have been assigned to the ATF St. Paul Field Division, where

I am involved in various facets of ATF’s enforcement programs. Before I joined the

ATF, I served as a sworn law enforcement officer with other agencies and

departments, beginning in 2007.

      2.    During my time with the ATF, I have investigated multiple cases falling

within the ATF’s Arson and Explosives jurisdiction.     I have received significant

amounts of training on the subject-matter within the ATF’s jurisdiction.       This

training included four weeks at ATF National Academy and more than four weeks of

separate training on the ATF’s Arson and Explosives mission. Additionally, I have

participated in advanced explosives training at the National Center for Explosives

Training Research (NCETR) in Huntsville, Alabama, which focused on improvised

explosives devices. I also attended advanced explosives training at New Mexico Tech
       CASE 0:20-mj-00343-BRT Document 1-1 Filed 06/01/20 Page 2 of 12




Energetic Materials Research and Training Center, which focused on homemade

explosives and various responses to a variety of bombing incidents.

      3.       The facts in this affidavit are based on my personal observations, my

training and experience, evidence gathered pursuant to search warrants, and

information obtained from other agents and witnesses. This Affidavit is intended to

show merely that there is sufficient probable cause for the requested complaint and

arrest warrants and does not set forth all of my knowledge about this matter.

      4.       This affidavit is being submitted in support of the criminal complaint

for Garrett Patrick ZIEGLER (“ZIEGLER”) and Fornandous Cortez HENDERSON

(“HENDERSON”). Based on my training and experience, and the facts set forth in

this Affidavit. I respectfully submit that there is probable cause to believe that

ZIEGLER and HENDERSON have committed crimes in violation of 18 U.S.C § 844(i)

(arson), 26 U.S.C § 5861(d) (possession of an unregistered destructive device), and 18

U.S.C. § 2 (aiding and abetting).

                           INVESTIGATION SUMMARY

Case History

      5.       Beginning on Tuesday, May 26, 2020, and continuing to the present,

Minneapolis and St. Paul, Minnesota experienced widespread arson, rioting, and

looting. This unrest, and the associated damage and destruction, extended into the

nearby suburbs, including Apple Valley, Minnesota. The rioting and looting was, in

part, a response to the death of George Floyd during an encounter with the

Minneapolis Police Department in Minneapolis, Minnesota.



                                           2
       CASE 0:20-mj-00343-BRT Document 1-1 Filed 06/01/20 Page 3 of 12




      6.      Through an investigation into these arsons, the ATF discovered that

several individuals attempted to use Molotov cocktails 1 to firebomb government

buildings and privately owned businesses. In this particular case, ZIEGLER and

HENDERSON used Molotov cocktails to start multiple fires inside of the Dakota

County Western Service Center (“DCWSC”).

      7.      The DCWSC is located at 14955 Galaxie Avenue, in Apple Valley,

Minnesota.     The building houses a number of state and local agencies and

organizations, including, but not limited to:

           a. Dakota County court facilities, including courtrooms and judges’
              chambers;

           b. Dakota County Office of Planning;

           c. Dakota County Office of Parks;

           d. Dakota County Office of Public Health, including a Women, Infants and
              Children (WIC) clinic and office, which is funded by the U.S.
              Department of Agriculture;

           e. Dakota County Transit Office;

           f. Dakota County Social Services; and,

           g. Dakota County Licensure Center, which issues in part, game and fishing
              licenses.

In addition to the aforementioned agencies and organizations, the DCWSC also

houses a U.S. Passport center, provides voter registration services, and at-times

serves as a polling place during elections. Based on these facts, the DCWSC is a



1A Molotov cocktail is a glass container or bottle that holds a flammable liquid, often
gasoline. A wick is inserted into the container or bottle and then lit. The container
or bottle is thrown causing fire to spread upon impact.
                                           3
       CASE 0:20-mj-00343-BRT Document 1-1 Filed 06/01/20 Page 4 of 12




building used in interstate or foreign commerce. It is also a building possessed by, or

leased to, an institution(s) or organization(s) receiving federal financial assistance.

      8.     In the early morning hours of May 29, 2020, the Apple Valley Police

Department (“AVPD”) was dispatched to a fire alarm at the DCWSC. Once on scene,

AVPD Officers observed broken windows, smoke, and flames coming from the west

side of the building. AVPD Officers were able to extinguish the fires using fire

extinguishers before the fire department arrived, limiting the amount of fire and

smoke damage. However, considerable damage was done to the building by the

sprinkler system, which was activated by the fire.

      9.     Prior to extinguishing the fire, AVPD Officers heard voices in a

neighboring business parking lot near the west side of the DCWSC. Officers located

a set of Ford car keys in the grass between the DCWSC and the parking lot. Once

the fire was extinguished, AVPD Officers determined that the car keys belonged to a

Ford Fiesta bearing the Minnesota license plate BBT392, parked in the neighboring

business’ parking lot. The vehicle was registered to ZIEGLER. Officers additionally

observed two baseball bats and a flexible cooler leaned against the driver’s side of the

vehicle. The vehicle was ultimately towed to the AVPD while Officers obtained a

search warrant.

      10.    Within minutes of extinguishing the fire in the DCWSC, AVPD Officers

located two males walking on County Road 42, within two blocks of the DCWSC. As

Officers approached, they observed one of the males mouth “shit” to the other. The

males were later identified as HENDERSON and ZIEGLER. Officers noticed that



                                           4
       CASE 0:20-mj-00343-BRT Document 1-1 Filed 06/01/20 Page 5 of 12




ZIEGLER was breathing heavily and was sweaty, which was not consistent with the

outside temperature. When Officers attempted to interact with HENDERSON and

ZIEGLER, both were uncooperative and evasive. Officers determined that they

needed to detain these two males for further questioning and attempted to do so.

      11.    AVPD Officers ordered ZIEGLER and HENDERSON to stop, but they

did not.    Instead, they continued walking away from the Officers.       ZIEGLER

repeatedly resisted the Officers while HENDERSON fled and was apprehended a

short distance away. Officers discovered that ZIEGLER was carrying a knife on his

person, while HENDERSON had a lighter on his person.

      12.    After being apprehended, ZIEGLER informed an AVPD Officer that he

lost his glasses near the DCWSC and requested that Officers retrieve them. Officers

located ZIEGLER’s glasses between his vehicle and the DCWSC, and provided them

to him during his interview at the police station.

      13.    In a Mirandized interview, HENDERSON told AVPD Officers that he

had been with ZIEGLER from approximately 9:00pm on May 28, 2020, until they

were apprehended in the early morning of May 29, 2020. HENDERSON claimed that

he and ZIEGLER travelled via Metro Transit to “North Minneapolis,” which he

described as 38th and Chicago—the site of the incident involving George Floyd and

the associated protests. HENDERSON claimed that after participating in protests

at this location for about 45 minutes, he and ZIEGLER returned to Apple Valley via

Metro Transit, at which time they were confronted by police officers. I am aware that

HENDERSON’s account of his whereabouts during this time is not credible, in part



                                          5
       CASE 0:20-mj-00343-BRT Document 1-1 Filed 06/01/20 Page 6 of 12




because Metro Transit ceased train and bus operations at 4:00pm on May 28, 2020,

due to the civil unrest associated with Mr. Floyd’s death.

      14.    On May 29, 2020, AVPD Detective Tara Becker photographed

HENDERSON and ZIEGLER at the Apple Valley Police Department and swabbed

their hands for residue. Detective Becker noted the presence of fresh, dark soot on

HENDERSON’s and ZIEGLER’s hands.



Vehicle Search Warrant
      15.    On May 29, 2020, AVPD Detective Bone obtained a state search warrant

for ZIEGLER’s Ford Fiesta vehicle. A search of the vehicle revealed liquor bottles, a

Target Ridgedale receipt dated May 28, 2020 for two $3.00 scarves and one $3.00

scarf. Detective Bone additionally located numerous loose push pins, a black bandana

with an attached $3.00 price tag, a $3.00 detached price tag for a red bandana,

partially full and empty boxes of push pins, an empty cardboard box for twelve Ball

brand mason jars, an empty Kingsford brand lighter fluid bottle, Swan 70% Isopropyl

alcohol bottles, a plastic jar containing a clear unidentified liquid and T-pins, and a

Walmart receipt dated May 27, 2020 for Nail Polish (068113135053).



Target Inc. Employment Query

      16.    On May 29, 2020, Detective Becker contacted representatives from

Target Corporation Inc., who confirmed that ZIEGLER was an employee at their

Minnetonka store located at 13201 Ridgedale Drive, Minnetonka, Minnesota, and



                                          6
       CASE 0:20-mj-00343-BRT Document 1-1 Filed 06/01/20 Page 7 of 12




that the items purchased on the above noted Target receipt were purchased on

ZIEGLER’s Target debit card.



AVPD Scene Documentation and Evidence Collection

      17.    On May 29, 2020, Detective Bone and Apple Valley Fire Marshal B.

Kilmartin conducted an initial examination of DCWSC and collected numerous items

of evidentiary value.

      18.    An examination of the DCWSC’s exterior revealed numerous broken

windows on the west side of the building where the judges’ chambers and clerks’

offices were located. Several windows appeared to be broken, each in multiple

locations, indicating numerous attempts were made to break the windows.

      19.    Detective Bone located a broken glass container and a charred red

bandana below a law clerk’s window on the west exterior side of the building. In my

training and experience, when combined with an accelerant and an ignition source,

these items are consistent with those used in Molotov cocktails.

      20.    Detective Becker located an empty Equate nail polish remover bottle on

the west side of the building, between where ZIEGLER’s Ford Fiesta had been and

the DCWSC.      The nail polish remover had a bar code number of 8113135053,

matching the Walmart receipt found inside the Ford Fiesta.

      21.    On the south side of the building, Detective Bone located additional

broken glass, consistent with Ball jars and liquor bottles, pushpins, and intact glass

jars containing ignitable liquid and pushpins.



                                          7
       CASE 0:20-mj-00343-BRT Document 1-1 Filed 06/01/20 Page 8 of 12




      22.    An examination of DCWSC’s interior revealed numerous areas of fire

and smoke damage. Detective Bone located numerous burned items, such as blinds,

picture frames, and office equipment.

      23.    As seen in the picture below, Detective Bone located pieces of a broken

glass bottle and a charred red bandana in an area of fire damage located in an office

used by a clerk for one of the Dakota County district court judges chambered in the

DCWSC. In my training and experience, as well as that of the ATF’s Certified Fire

Investigators, these items and the fire damage observed are consistent with the use

of Molotov cocktails.




Field Analysis of Unknown Substances by the FBI

      24.    On Saturday, May 30, 2020, Federal Bureau of Investigation (FBI)

Special Agents Aaron Dunn and Doug Brownback conducted a field analysis of

                                         8
       CASE 0:20-mj-00343-BRT Document 1-1 Filed 06/01/20 Page 9 of 12




certain unknown substances found at the scene using a Thermo Fisher Scientific First

Defender. The First Defender provides a presumptive result, but the samples will be

submitted to the ATF laboratory for complete laboratory testing. A sample taken

from one of the destructive devices found at the DCWSC was identified as propanol.

A sample taken from the jar of liquid and pushpins located inside ZIEGLER’s vehicle

was identified as containing 94% propanol and 2% ethanol.

      25.    Propanol and ethanol are both highly flammable substances that can be

easily ignited with an open flame, such as a match or lighter, making them well-

suited for use in Molotov cocktails. Ethanol is a common ingredient in nail polish

remover and charcoal lighter fluid, whereas propanol is a common ingredient in

isopropyl alcohol.



Fire Investigation and Arson Determination by ATF Certified Fire Investigator

      26.    On Saturday May 30, 2020, ATF Special Agent Certified Fire

Investigator Nicole Hajny conducted a fire scene examination at the DCWSC. The

fire scene examination revealed that there were at least four separate and distinct

areas of origin with no communication between each of the individual fires, meaning

each fire was the result of a separate act and not the result of one fire spreading to

multiple locations. Special Agent Hajny noted other factors involved, such as the

recovery of at least two destructive devices, specifically Molotov cocktails, as well as

additional intact components of destructive devices, broken glass containers,




                                           9
        CASE 0:20-mj-00343-BRT Document 1-1 Filed 06/01/20 Page 10 of 12




vandalism, and forced entry observed in seven broken windows on the south and west

exteriors of the structure.

        27.   Special Agent Hajny noted that the destructive devices each consisted

of a glass container filled with an ignitable liquid and a red bandana acting as a

wick.    The remnants of one device (broken glass container and a charred red

bandana) were located in a clerk’s office on the west side of the building, as described

above. The remnants of a second device (broken glass container and a charred red

bandana) were located in the grass near the base of the west exterior wall.

        28.   Special Agent Hajny informed me that a Molotov cocktail, as described

above, is a glass container or bottle that holds a flammable liquid. A wick is inserted

into the container or bottle and then lit. The container or bottle is then thrown,

causing fire to spread upon impact. Because of the discovery of both intact and used

Molotov cocktails at the DCWSC, Special Agent Hajny classified the fires as

“incendiary” (i.e., arson).



Query of the National Firearms Registry
        29.   A Molotov cocktail is a destructive device and a firearm, as those terms

are statutorily defined. 2    As such, Molotov cocktails must be registered on the


2 Under 26 U.S.C. § 5845(a) and (f), the definition of “firearm” includes a “destructive
device”, which includes: “(1) any explosive, incendiary, or poison gas (A) bomb, (B)
grenade, (C) rocket having a propellant charge of more than four ounces, (D) missile
having an explosive or incendiary charge of more than one-quarter ounce, (E) mine,
or (F) similar device;… and (3) any combination of parts either designed or intended
for use in converting any device into a destructive device as defined in subparagraphs
(1) and (2) and from which a destructive device may be readily assembled.” The
definition of “make” under 26 U.S.C. § 5845(i) includes “manufacturing (other than
                                          10
       CASE 0:20-mj-00343-BRT Document 1-1 Filed 06/01/20 Page 11 of 12




National Firearms Registration and Transfer Record (NFRTR), which is maintained

by the ATF.

       30.    On Sunday, May 31, 2020, an ATF Special Agent Chris Doukas,

assigned to ATF Headquarters in Washington DC, queried the NFRTR for ZIEGLER

and HENDERSON by name, date of birth, and residence. No record was found, which

indicates that neither ZIEGLER nor HENDERSON have lawfully registered any

firearms or destructive devices that require registration under the National Firearms

Act.



                                  CONCLUSION
       31.    Based on these facts, I believe there is probable cause that ZIEGLER

and HENDERSON have violated Title 18, United States Code, Sections 2 and 844(i)

and Title 26, United States Code, Sections 5861(d), and Title 18, United States Code,

Section 2, in that they each aided and abetted the other in maliciously damaging, by

means of fire and explosive materials, the Dakota County Western Service Center

located at 14955 Galaxie Avenue, Apple Valley, Minnesota 55124, a building used in



by one qualified to engage in such business in this chapter), putting together,
altering, any combination of these, or otherwise producing a firearm.” Case law
recognizes the classification of Molotov cocktails as destructive devices under §
5845(f). See, e.g., United States v. Walker, 428 F.3d 1165, 1172 (8th Cir. 2005)
(concluding that “Molotov cocktails are quasi suspect in nature and that the district
court did not err by instructing on knowing possession rather than specific intent”);
United States v. Simmons, 83 F.3d 686, 688 (4th Cir. 1996) (holding that a fully
assembled Molotov cocktail constituted an incendiary bomb or similar device under §
5845(f) regardless of whether a defendant had a lighter or match with which to ignite
the device); United States v. Cruz, 492 F.2d 217, 219 (2d Cir. 1974) (recognizing that
Molotov cocktails are objectively “destructive . . . [and] . . . have no use besides
destruction”).
                                         11
CASE 0:20-mj-00343-BRT Document 1-1 Filed 06/01/20 Page 12 of 12
